 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ELO WADLEY
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:17-CR-023 TLN
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     CONTINUING STATUS CONFERENCE
     DEBORAH LYNN POLLARD, CONWAY                      AND EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
     PHILLIPS, JR., and ELO WILLIE WADLEY,
16
                    Defendants.                        Date:      March 5, 2020
17                                                     Time:      9:30 a.m.
                                                       Court:     Hon. Troy L. Nunley
18

19

20

21

22
            This matter involves a charged conspiracy to distribute cocaine base involving a court-
23
     authorized wiretap of a pager and two cellular telephones. The government has provided
24
     voluminous discovery to defense counsel. The government has also provided defendants with
25

26   proposed resolution offers. Defense counsel for two of the defendants met with the government

27   in mid-July to discuss modification of the proposed resolution offers. All defense counsel are
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   requesting an additional meeting with the government to provide defense investigation
 2
     information in support of modified resolution proposals. In addition, all defense counsel are
 3
     researching the potential sentencing impact of the First Step Act and conducting ongoing
 4
     investigation of mitigation information.
 5

 6          The parties to this action, Plaintiff United States of America by and through Assistant

 7   United States Attorney Jason Hitt, Attorney Toni White on behalf of Defendant Deborah Lynn
 8
     Pollard, Attorney Steven Plesser on behalf of Defendant Conway Phillips, Jr., and Attorney Todd
 9
     Leras on behalf of Defendant Elo Willie Wadley, stipulate as follows:
10
            1.   By this stipulation, Defendants now move to vacate the status conference set for
11

12               January 16, 2020. The parties request to continue the status conference to March 5,

13               2020, at 9:30 a.m., and to exclude time between January 16, 2020 and March 5, 2020
14
                 under Local Code T-4. The United States does not oppose this request.
15
            2. Due to the volume of discovery in the case, pending resolution proposals, ongoing
16
                 investigation of sentencing mitigation factors, and research of the potential impact of
17

18               the First Step Act on sentencing, all defense counsel are requesting additional

19               preparation time. This research and investigation is necessary to ensure that potential
20
                 defenses and sentencing mitigation are explored with each defendant in the case.
21
            3. All defense counsel represent and believe that failure to grant additional time as
22
                 requested would deny each of them the reasonable time necessary for effective
23

24               preparation, considering the exercise of due diligence.

25          4. Based on the above-stated facts, the parties jointly request that the Court find that the
26
                 ends of justice served by continuing the case as requested outweigh the best interest
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              of the public and the Defendants in a trial within the time prescribed by the Speedy
 2
                Trial Act.
 3
            5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 4
                seq., within which trial must commence, the time period of January 16, 2020 up to
 5

 6              March 5, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §

 7              3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
 8
                granted by the Court at Defendants’ request on the basis that the ends of justice
 9
                served by taking such action outweigh the best interest of the public and the
10
                Defendants in a speedy trial.
11

12          6. Nothing in this stipulation and order shall preclude a finding that other provisions of

13              the Speedy Trial Act dictate that additional time periods are excludable from the
14
                period within which a trial must commence.
15
            Assistant U.S. Attorney Jason Hitt and all defense counsel have reviewed this proposed
16
     order and authorized Todd Leras via email to sign it on their behalf.
17

18   DATED: January 13, 2020
                                                          By      /s/ Todd D. Leras for
19                                                                JASON HITT
                                                                  Assistant United States Attorney
20

21   DATED: January 13, 2020
                                                          By      /s/ Todd D. Leras for
22                                                                TONI L. WHITE
                                                                  Attorney for Defendant
23
                                                                  DEBORAH POLLARD
24
     DATED: January 13, 2020
25                                                        By      /s/ Todd D. Leras for
                                                                  STEVEN PLESSER
26
                                                                  Attorney for Defendant
27                                                                CONWAY PHILLIPS, JR.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   DATED: January 13, 2020
                               By   /s/ Todd D. Leras
 2
                                    TODD D. LERAS
 3                                  Attorney for Defendant
                                    ELO WADLEY
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the initial status conference in this matter, scheduled for January 16, 2020, is
 4
     vacated. A new status conference is scheduled for March 5, 2020, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendants’ request, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from January 16, 2020, up to and
11

12   including March 5, 2020.

13   DATED: January 14, 2020
14

15                                                       Troy L. Nunley
                                                         United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
